            Case 8:19-bk-10111-MGW           Doc 88     Filed 01/22/20    Page 1 of 13




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
                                   www.flmb.uscourts.gov


In re:

SUMMIT VIEW, LLC                                              CASE NO. 8:19-bk-10111-MGW
                                                              Chapter 11
      Debtor.
______________________/

DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION DATED JANUARY 22, 2020

                                           ARTICLE I
                                           SUMMARY

         This Plan of Reorganization (the “Plan”) under Chapter 11 of the Bankruptcy Code (the

“Code”) proposes to pay creditors of SUMMIT VIEW, LLC (the “Debtor”) from post

confirmation monthly commissions and wages.

         This Plan provides for the treatment of claims of seven (7) classes of creditors consisting

of five (5) classes of secured claims, zero (0) class of priority unsecured claims, one (1) class of

general unsecured claims and one (1) class of equity security holders. Unsecured creditors

holding allowed claims will receive 100% distribution of the allowed claim. This Plan also

provides for the payment of administrative and priority tax claims.

         All creditors and equity security holders should refer to Articles III through VI of this

Plan for information regarding the precise treatment of their claim. A disclosure statement that

provides more detailed information regarding this Plan and the rights of creditors and equity

security holders has been circulated with this Plan. Your rights may be affected. You should

read these papers carefully and discuss them with your attorney, if you have one. If you do

not have an attorney, you may wish to consult one.




                                                  1
            Case 8:19-bk-10111-MGW          Doc 88     Filed 01/22/20      Page 2 of 13




                                  ARTICLE II
                    CLASSIFICATION OF CLAIMS AND INTERESTS

        2.01   Class 1. Class 1 consists of the secured claim of the Pasco County Tax Collector

in the approximate amount of $196,815.60 as a result of delinquent real property taxes for tax

years 2016, 2017, 2018, and 2019 encumbering the Debtor’s real property located at 13350

Happy Hill Road, Dade City, Florida, to the extent allowed as a secured claim under § 506 of the

Code.

        2.02   Class 2. Class 2 consists of the secured claim of Standard Pacific of Florida d/b/a

Lennar Homes (“StanPac”) in the approximate amount of $1,149,152.00 encumbering the

Debtor’s Real Property, to the extent allowed as a secured claim under § 506 of the Code.

        2.03   Class 3. Class 3 consists of the secured claim of CWES II, LLC (“CWES II”) in

the approximate amount of $1,575,734.00 encumbering the Debtor’s Real Property, to the extent

allowed as a secured claim under § 506 of the Code.

        2.04   Class 4. Class 4 consists of the secured claim of Douglas J. Weiland (“Weiland”)

in the approximate amount of $333,225.47 encumbering the Debtor’s Real Property, to the extent

allowed as a secured claim under § 506 of the Code.

        2.05   Class 5. Class 5 consists of the secured claim of Weaver Aggregate Transport

(“Weaver”) in the approximate amount of $434,000.00 encumbering the Debtor’s Real Property,

to the extent allowed as a secured claim under § 506 of the Code.

        2.06   Class 6. Class 6 consists of the claims of the general unsecured creditors in the

estimated amount of approximately $185,285.00. This amount does not include any claims of

insiders.

        2.07   Class 7. Class 7 consists of all equity interest holders.




                                                 2
           Case 8:19-bk-10111-MGW            Doc 88     Filed 01/22/20     Page 3 of 13




                                  ARTICLE III
                TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS,
                  U.S. TRUSTEE FEES AND PRIORITY TAX CLAIMS

       3.01    Unclassified Claims. Under section §1123(a)(1), administrative expense claims,

“gap” period claims in an involuntary case allowed under §502(f) of the Code, and priority tax

claims are not in classes.

       3.02    Administrative Expense Claims. Each holder of an administrative expense claim

allowed under § 503 of the Code and “gap” period claims in an involuntary case allowed under

§502(f) of the Code will be paid in full on the effective date of this Plan, in cash, or upon such

other terms as may be agreed upon by the holder of the claim and the Debtor. Administrative

expense claims relating to the fees and costs of professionals are estimated to be approximately

$200,000.00 (after payment of any interim fees). This amount includes Debtor’s counsel and

any professionals hired by the Debtor. The Debtor shall pay all outstanding administrative

expense claims on the Effective Date of the Plan.

       3.03    Priority Tax Claims. Each holder of a priority tax claim will be paid consistent

with § 1129(a)(9)(C) of the Code.

       3.04    Statutory Fees. All fees required to be paid by 28 U.S.C. §1930 that are owed on

or before the effective date of this Plan have been paid or will be paid on the effective date.

       3.05    Prospective Quarterly Fees. All quarterly fees required to be paid under 28

U.S.C. §1930(a)(6) or (a)(7) will accrue and be timely paid until the case is closed, dismissed, or

converted to another chapter of the Code.

                              ARTICLE IV
            TREATMENT OF CLAIMS AND INTERESTS UNDER THE PLAN

       4.01    Claims and interests shall be treated as follows under this Plan:

              Sale of Property Pursuant to 11 U.S.C. § 363 and Confirmed Plan



                                                  3
            Case 8:19-bk-10111-MGW                 Doc 88      Filed 01/22/20        Page 4 of 13




Treatment #1:

        The Debtor’s preferred approach will be to seek to obtain a buyer to purchase all of its

Property in order to satisfy all creditor claims by paying 100% of all allowed claims.

        The Debtor shall sell its Property no later than the second anniversary of the Effective

Date of the Debtor’s Plan. Accordingly, the term of the Debtor’s Plan shall be two (2) years, or

twenty-four (24) months, from the Effective Date. All obligations shall balloon if not paid in full

immediately after the end of the two (2) year Plan term.

        In order to ensure that non-insider creditors are paid in full, the Insider Creditors 1 agree to

subordinate their claims to all non-insider creditors allowed claims in the event the Debtor

receives an offer to purchase its Property which does not result in a 100% distribution to non-

insider creditors. 2

    Class   Description              Impairment          Treatment

    1       Pasco County Tax Impaired                    Class 1 consists of the secured claim of the Pasco
            Collector                                    County Tax Collector in the approximate amount
            $196,815.90                                  of $196,815.60 as a result of delinquent real
                                                         property taxes for tax years 2016, 2017, 2018,
                                                         and 2019 encumbering the Debtor’s real property
                                                         located at 13350 Happy Hill Road, Dade City,
                                                         Florida (“Real Property”).

                                                         See Treatment #1 in above paragraph.

                                                         Pending sale, refinance, or equity infusion during
                                                         the two-year term of the Plan:

                                                         The Debtor shall pay the claim of the Class 1
                                                         Claimant in full by paying equal monthly
                                                         payments of principal and interest at the fixed
                                                         rate of 18% over thirty (30) years in the amount
                                                         of $2,966.17 per month.

1
  The Debtor’s insider creditors are as follows: CWES II, LLC; Douglas J. Weiland; CWES III, LLC; and JES
Properties, Inc. (collectively, the “Insider Creditors”).
2
  Debtor will continue to actively seek and may obtain refinancing or an equity infusion that will result in a 100%
payment to the non-insider creditors.


                                                        4
    Case 8:19-bk-10111-MGW         Doc 88   Filed 01/22/20     Page 5 of 13




                                       The first payment will begin on the Effective
                                       Date of the Plan and continue monthly thereafter
                                       for twenty-four (24) months. The payments shall
                                       enjoy a ten (10) day grace period.

                                       At the end of the 24-month plan term, the balance
                                       owed to the Pasco County Tax Collector shall
                                       balloon and be paid in full.

                                       The terms of the original note and mortgage shall
                                       remain in full force and effect except as modified
                                       herein.

                                       The Debtor reserves the right to prepay any
                                       amounts due herein.

                                       During the 24-month Plan term, the Debtor shall
                                       diligently market the Real Property for sale for an
                                       amount not less than $3,500,000.00. Upon the
                                       acceptance of a contract, the Debtor will
                                       promptly notify the Pasco County Tax Collector
                                       of the pending sale. Upon the closing of the sale,
                                       the balance of the Pasco County Tax Collector’s
                                       claim shall be paid in full.

                                       In the event of a default of the monthly payments,
                                       a default under the Plan will occur and the Debtor
                                       will be required to sell the Real Property
                                       immediately by a reputable well-known auction
                                       company, such as Moecker Auctions, Inc. or
                                       Tranzon Driggers. The auction would occur sixty
                                       (60) days from the date of default.
2   Standard Pacific of Impaired       Class 2 consists of the secured claim of Standard
    Florida       d/b/a                Pacific of Florida d/b/a Lennar Homes
    Lennar Homes                       (“StanPac”) in the approximate amount of
    $1,149,152.00                      $1,149,152.00 encumbering the Debtor’s Real
                                       Property.

                                       See Treatment #1 in above paragraph.

                                       Pending sale, refinance, or equity infusion during
                                       the two-year term of the Plan:

                                       The Debtor shall pay the claim of the Class 2
                                       Claimant in full in the amount of $1,149,152.00



                                      5
    Case 8:19-bk-10111-MGW        Doc 88   Filed 01/22/20     Page 6 of 13




                                      by paying equal monthly payments of principal
                                      and interest at the fixed rate of 5.5% over thirty
                                      (30) years in the amount of $6,324.76 per month.

                                      The first payment will begin on the Effective
                                      Date of the Plan and continue monthly thereafter
                                      for twenty-four (24) months. The payments shall
                                      enjoy a ten (10) day grace period.

                                      At the end of the 24-month plan term, the balance
                                      owed to StanPac shall balloon and be paid in full.

                                      The terms of the original note and mortgage shall
                                      remain in full force and effect except as modified
                                      herein.

                                      The Debtor reserves the right to prepay any
                                      amounts due herein.

                                      During the 24-month Plan term, the Debtor shall
                                      diligently market the Real Property for sale for an
                                      amount not less than $3,500,000.00. Upon the
                                      acceptance of a contract, the Debtor will
                                      promptly notify StanPac of the pending sale.
                                      Upon the closing of the sale, the balance of
                                      StanPac’s claim shall be paid in full.

                                      In the event of a default of the monthly payments,
                                      a default under the Plan will occur and the Debtor
                                      will be required to sell the Real Property
                                      immediately by a reputable well-known auction
                                      company, such as Moecker Auctions, Inc. or
                                      Tranzon Driggers. The auction would occur sixty
                                      (60) days from the date of default.
3   CWES II, LLC       Impaired       Class 3 consists of the secured claim of CWES II,
    $1,575,734.00                     LLC (“CWES II”) in the approximate amount of
                                      $1,575,734.00 encumbering the Debtor’s Real
                                      Property. CWES II is an insider of the Debtor
                                      and its claim will be subordinated to all other
                                      secured creditors. Interest in the amount of three
                                      percent (3%) per annum will accrue on the claim
                                      beginning on the Effective Date of the Plan.

4   Douglas         J. Impaired       Class 4 consists of the secured claim of Douglas
    Weiland                           J. Weiland (“Weiland”) in the approximate
    $333,225.47                       amount of $333,225.47 encumbering the Debtor’s


                                     6
    Case 8:19-bk-10111-MGW      Doc 88   Filed 01/22/20     Page 7 of 13




                                    Real Property. Weiland is an insider of the
                                    Debtor and his claim will be subordinated to all
                                    other secured creditors. Interest in the amount of
                                    three percent (3%) per annum will accrue on the
                                    claim beginning on the Effective Date of the Plan.

5   Weaver Aggregate Impaired       Class 5 consists of the secured claim of Weaver
    Transport                       Aggregate Transport (“Weaver”) in the
    $434,000.00                     approximate amount of $434,000.00 encumbering
                                    the Debtor’s Real Property.

                                    See Treatment #1 in above paragraph.

                                    Pending sale, refinance, or equity infusion during
                                    the two-year term of the Plan:

                                    The Debtor shall pay the claim of the Class 5
                                    Claimant in full by paying equal monthly
                                    payments of principal and interest at the fixed
                                    rate of 5.5% over thirty (30) years in the amount
                                    of $2,464.20 per month.

                                    The first payment will begin on the Effective
                                    Date of the Plan and continue monthly thereafter
                                    for twenty-four (24) months. The payments shall
                                    enjoy a ten (10) day grace period.

                                    At the end of the 24-month plan term, the balance
                                    owed to Weaver shall balloon and be paid in full.

                                    The terms of the original note and mortgage shall
                                    remain in full force and effect except as modified
                                    herein.

                                    The Debtor reserves the right to prepay any
                                    amounts due herein.

                                    During the 24-month Plan term, the Debtor shall
                                    diligently market the Real Property for sale for an
                                    amount not less than $3,500,000.00. Upon the
                                    acceptance of a contract, the Debtor will
                                    promptly notify Weaver of the pending sale.
                                    Upon the closing of the sale, the balance of
                                    StanPac’s claim shall be paid in full.

                                    In the event of a default of the monthly payments,



                                   7
    Case 8:19-bk-10111-MGW        Doc 88   Filed 01/22/20     Page 8 of 13




                                      a default under the Plan will occur and the Debtor
                                      will be required to sell the Real Property
                                      immediately by a reputable well-known auction
                                      company, such as Moecker Auctions, Inc. or
                                      Tranzon Driggers. The auction would occur sixty
                                      (60) days from the date of default.

6   General Unsecured Impaired        Class 6 consists of the claims of the general
    Creditors                         unsecured creditors in the estimated amount of
    $185,285.00                       approximately $185,285.00. This amount does
    (approximate)                     not include any claims of insiders. All insider
                                      claims shall be subordinated to all other creditors.

                                      See Treatment #1 in above paragraph.

                                      Pending sale, refinance, or equity infusion during
                                      the two-year term of the Plan:

                                      The Debtor shall pay 100% of the allowed claims
                                      of the Class 6 claimants by making equal monthly
                                      payments of $7,720 per month beginning upon
                                      the Effective Date of the Plan and continuing
                                      each month thereafter for a total of twenty-four
                                      (24) months or until the Debtor sells its Real
                                      Property. The Debtor shall sell its Real Property
                                      during the twenty-four (24) month plan term.

                                      Upon the sale of the Real Property, all
                                      outstanding amounts due on account of the
                                      allowed Class 6 claims will be paid in full at the
                                      time of the closing of the sale.
7   Equity    interest Impaired       All claims of the Debtor’s equity security holders
    holders                           shall be subordinated and will not be paid until all
                                      other creditors have been paid in full first. In
                                      exchange, all equity interests will be retained by
                                      the Debtor’s equity security holders upon
                                      confirmation. In this case, JES Property, Inc. will
                                      retain 25% of its equity interest in the Debtor and
                                      CWES III, LLC will retain its 75% interest in the
                                      Debtor.




                                     8
           Case 8:19-bk-10111-MGW            Doc 88     Filed 01/22/20     Page 9 of 13




                                  ARTICLE V
                     ALLOWANCE AND DISALLOWANCE OF CLAIMS

       5.01    Disputed Claim. A disputed claim is a claim that has not been allowed or

disallowed by a final non-appealable order and, and as to which either: (i) a proof of claim has

been filed or deemed filed, and the Debtor or another party in interest has filed an objection; or

(ii) no proof of claim has been filed, and the Debtor has scheduled such claim as disputed,

contingent or unliquidated.

       5.02    Delay of Distribution on a Disputed Claim. No distribution will be made on

account of a disputed claim unless such claim is allowed by a final non-appealable order.

       5.03    Settlement of Disputed Claims. The Debtor will have the power and authority to

settle and compromise a disputed claim with court approval and compliance with Rule 9019 of

the Federal Rules of Bankruptcy Procedures.

                            ARTICLE VI
     PROVISIONS FOR EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       6.01    Assumed Executory Contracts and Unexpired Leases.

               (a)     In this case, there are not any unexpired executory contracts to assume.

               (b)     Except for executory contracts and unexpired leases that have been

assumed, and if applicable assigned, before the effective date or under section 6.01(a) of this

Plan, or that are the subject of a pending motion to assume, and if applicable assign, the Debtor

will be conclusively deemed to have rejected all executory contracts and unexpired leases as of

the effective date. A proof of a claim arising from the rejection of an executory contract or

unexpired lease under this section must be filed not later than thirty (30) days after the date of the

order confirming this Plan.




                                                  9
             Case 8:19-bk-10111-MGW          Doc 88     Filed 01/22/20     Page 10 of 13




                                     ARTICLE VII
                        MEANS FOR IMPLEMENTATION OF THE PLAN

           Payments and distributions under the Plan will be funded by the post confirmation

proceeds, cash flow from operations and future income.

           Additionally, during the 24-month Plan term, the Debtor shall diligently market the Real

Property for sale for an amount not less than $3,500,000.00.      On November 5, 2019, the Debtor

filed an Application for Authority to Employ Bruce Erhardt and Cushman & Wakefield of

Florida, Inc. as Broker to market and sell the Debtor’s Real Property (Doc. No. 14). On

December 2, 2019, the Court entered an Order Approving the Debtor’s Application to Employ

Cushman & Wakefield as Broker (Doc. No. 46). Cushman and Wakefield have been diligently

marketing the Debtor’s Real Property and the proceeds from the sale will pay all creditors herein

in full.

                                         ARTICLE VIII
                                      GENERAL PROVISIONS

           8.01   Definitions and Rules of Construction. The definitions and rules of construction

set forth in §§ 101 and 102 of the Code shall apply when terms defined or construed in the Code

are used in this Plan, and they are supplemented by the following definitions:

                  (a)     Bar Date: “Bar Date” means the last date for filing a Proof of Claim

           against the Debtor in this Chapter 11 Case, which is February 5, 2020.

                  (b)     Confirmation: “Confirmation” means the entry by the Bankruptcy Court

           of the Order confirming and approving this Plan or any subsequent version of such Plan.

           Upon the Confirmation Order becoming final and non-appealable, this will establish the

           “Effective Date” of the Plan.




                                                  10
            Case 8:19-bk-10111-MGW           Doc 88     Filed 01/22/20     Page 11 of 13




                 (c)      Debtor’s Counsel: “Debtor’s Counsel” shall mean Alberto F. Gomez, Jr.,

          Esquire and the law firm of Johnson, Pope, Bokor, Ruppel & Burns, LLP (collectively

          “Johnson Pope”) of Tampa, Florida.

                 (d)      Petition Date: “Petition Date” means October 24, 2019.

          8.02   Effective Date of the Plan. The effective date of this Plan is the first business day

following the date that is sixty (60) days after the entry of the order on confirmation.           If,

however, a stay of the confirmation order is in effect on this date, the effective date will be the

first business day after the date on which the stay expires or is otherwise terminated.

          8.03   Severability. If any provision in this Plan is determined to be unenforceable, the

determination will in no way limit or affect the enforceability and operative effect of any other

provision of this Plan.

          8.04   Binding Effect. The rights and obligations of any entity named or referred to in

this Plan will be binding upon and will inure to the benefit of the successors or assigns of such

entity.

          8.05   Captions. The headings contained in this Plan are for convenience of reference

only and do not affect the meaning or interpretation of this Plan.

          8.06   Controlling Effect. Unless a rule of law or procedure is supplied by federal law,

including the Code or the Federal Rules of Bankruptcy Procedure, the laws of the State of

Florida govern this Plan and any agreements, documents, and instruments executed in connection

with this Plan, except as otherwise provided in this Plan.

          8.07   Corporate Governance. Under § 1123(a)(6)and § 1123(a)(7), a bankruptcy court

is required to scrutinize any reorganization plan which alters voting rights or establishes

management in connection with a plan of reorganization, whether or not plan provides for




                                                  11
          Case 8:19-bk-10111-MGW               Doc 88   Filed 01/22/20      Page 12 of 13




issuance of new securities. A bankruptcy court considers shareholders' interest in participating

in Debtor Corporation, desire to preserve debtor's reorganization, and overall fairness of

provisions.    This Plan does not intend to change the structure of its corporate governance to

include different classes of shares or non-voting shares and to the extent applicable, the Debtor

shall amend its by-laws to prohibit the issuance of nonvoting shares.

        8.08    Retention of Jurisdiction: The Bankruptcy Court will retain jurisdiction as

provided for by the Bankruptcy Code and other applicable law. The Bankruptcy Court will

retain jurisdiction to determine all issues related to the Debtor’s Plan, assumption of executory

contracts, objections to claims, settlements approved by the Bankruptcy Court, including the

enforcement of any plan default.

                                           ARTICLE IX
                                           DISCHARGE

        9.01    Discharge. On the effective date of this Plan, the Debtor will be discharged from

any debt that arose before confirmation of this Plan, to the extent specified in § 1141(d)(1)(A) of

the Code, except that the Debtor will not be discharged of any debt: (i) imposed by this Plan; or

(ii) to the extent provided in § 1141(d)(6).

                                       ARTICLE V
                              NO LIABILITY FOR TAX CLAIMS

        10.01 Unless a taxing Governmental Authority has asserted a Claim against the Debtor

before the Bar Date or Administrative Expense Claims Bar Date established therefore, no Claim

of such Governmental Authority shall be allowed against the Debtor or the Reorganized Debtor

or their respective members, officers or agents for taxes, penalties, interest, additions to tax or

other charges arising out of (i) the failure, if any, of the Debtor, any of its affiliates, or any other

person or entity to have paid tax or to have filed any tax return (including any income tax return




                                                  12
Case 8:19-bk-10111-MGW   Doc 88   Filed 01/22/20   Page 13 of 13
